PD-1050-15
                       PD-1050-15                                   COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 8/11/2015 2:19:21 PM
                                                                     Accepted 8/17/2015 11:16:39 AM
                                No. __________                                        ABEL ACOSTA
                                                                                              CLERK

               IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                              ALEXANDRO BRAVO
                                  Appellant

                                        v.

                              THE STATE OF TEXAS
                                     Appellee


                  On Petition for Discretionary Review from
             Cause No. 01-14-00326-CR, affirming the conviction in
  Cause No. 1335513, in the 209th Judicial District Court of Harris County, Texas

             APPELLANT’S PETITION FOR DISCRETIONARY REVIEW



Oral Argument Requested                            ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County, Texas

                                                   NICOLAS HUGHES
                                                   Assistant Public Defender
                                                   Harris County, Texas
                                                   TBN: 24059981
                                                   1201 Franklin St., 13th Floor
                                                   Houston, Texas 77002
                                                   Phone: (713) 368-0016
                                                   Fax: (713) 437-4316
                                                   nicolas.hughes@pdo.hctx.net
        August 17, 2015



                                                   ATTORNEY FOR APPELLANT
                    IDENTITY OF PARTIES AND ATTORNEYS

APPELLANT:                              ALEXANDRO JORDAN BRAVO

TRIAL PROSECUTOR:                       ALLISON BUESS
                                        Assistant District Attorney
                                        Harris County, Texas
                                        1201 Franklin Street, 6th Floor
                                        Houston, Texas 77002

ATTORNEYS AT TRIAL:                     CHARLES HINTON
                                        Attorney at Law
                                        6407 Castle Lane Drive
                                        Houston, Texas 77066

                                        CASEY GARRETT
                                        Attorney at Law
                                        1214 Heights Boulevard
                                        Houston, Texas 77008

PRESIDING JUDGE AT TRIAL:               HON. MICHAEL MCSPADDEN
                                        209th District Court
                                        Harris County, Texas
                                        1201 Franklin Street, 17th floor
                                        Houston, Texas 77002

ATTORNEY FOR APPELLANT:                 NICOLAS HUGHES
                                        Assistant Public Defender
                                        Harris County, Texas
                                        1201 Franklin St., 13th Floor
                                        Houston, Texas 77002

ATTORNEY FOR STATE ON APPEAL:           JESSICA CAIRD
                                        Assistant Public Defender
                                        Harris County, Texas
                                        1201 Franklin St., 6th Floor
                                        Houston, Texas 77002


                                   II
                                                   TABLE OF CONTENTS

IDENTITY OF PARTIES AND ATTORNEYS ............................................................................. II

TABLE OF CONTENTS ............................................................................................................ III

INDEX OF AUTHORITIES ....................................................................................................... IV

STATEMENT REGARDING ORAL ARGUMENT ...................................................................... 1

STATEMENT OF THE CASE ..................................................................................................... 1

STATEMENT OF PROCEDURAL HISTORY .............................................................................. 2

GROUNDS FOR REVIEW.......................................................................................................... 2

REASONS FOR REVIEW ........................................................................................................... 2

ARGUMENT .............................................................................................................................. 3

     Summary of the relevant facts......................................................................................... 3

     I. GROUND ONE: The First Court of Appeals erred by concluding that Section
     6.04(b)(2) permits an intent to harm only one person during a single criminal act to
     be transferred to a second injured person when the intended target of the offense
     was injured by the same criminal conduct ..................................................................... 5

          A. Roberts and its progeny........................................................................................... 5

          B. The First Court of Appeals erred in holding that Roberts’ holding only applies
          to capital murder charges ........................................................................................... 6

     II. GROUND TWO: The First Court of Appeals erred by concluding that the parties
     to the offense “knowingly” injured the A.D. when there was no evidence to
     suggest the parties knew that A.D. was inside the Durango ....................................... 8

PRAYER .................................................................................................................................. 11

CERTIFICATE OF SERVICE .................................................................................................... 12

CERTIFICATE OF COMPLIANCE ........................................................................................... 12

APPENDIX .............................................................................................................................. 13

                                                                    III
                                              INDEX OF AUTHORITIES

State Cases

Bravo v. State, --- S.W.3d ---- , No. 01-14-00326-CR (Tex. App.−Houston [1st Dist.]
  July 30, 2015). .............................................................................................................passim

Ex parte Norris, 390 S.W.3d 338 (Tex. Crim. App. 2012) ............................................ 5, 10

Granger v. State, NO. AP–77,017, 2015 WL 1875907 (Tex. Crim. App. Apr. 22, 2015)
 (mem. op., not designated for publication)................................................................ 6, 10

Hull v. State, 871 S.W.2d 786 (Tex. App.−Houston [14th Dist.] 1994, pet. ref’d) .......... 9

Roberts v. State, 273 S.W.3d 322 (Tex. Crim. App. 2008), abrogated in part by Ex parte
 Norris, 390 S.W.3d 338 (Tex.Crim.App.2012) ..................................................... 3, 5, 6, 7

State Statutes

TEX. PENAL CODE ANN. § 6.03 (West 2011) .................................................................... 10

TEX. PENAL CODE ANN. § 6.04 (West 2011) .............................................................passim

State Rules

Tex. R. App. Proc. R. 66.3..................................................................................................... 3




                                                                IV
                    STATEMENT REGARDING ORAL ARGUMENT

      Appellant’s case involves several conflicting versions of the facts that are

confusing and difficult to navigate. Oral argument may assist the court in untangling

the conflicting versions of events and applying the law to the facts as established by

the record and adopted by the jury.

                             STATEMENT OF THE CASE

      Alexandro Bravo, the Appellant, was convicted after a jury trial of first degree

injury to a child. The case involved a collision involving three different vehicles and

occurring after a protracted chase involving Appellant, co-defendants Michael Estrada

and Cody Evans, witness Melissa Peters, and Steven Rangel and his children. After the

Rangel’s SUV was run off the road and collided with a light post, Rangel and all of his

children, including A.D. (the complaining witness), were seriously hurt. Several of the

issues on appeal, now raised on petition for discretionary review, focus on the use of

the doctrine of transferred intent set forth in Section 6.04 (b)(2) of the Texas Penal

Code1 to supply the requisite mental state for conviction for first degree injury of the

child when the intended victim, Rangel, was injured during the same collision that

injured A.D.




1
  Section 6.04 of the Texas Penal Code will be referred to as “Section 6.04”
throughout the brief.

                                           1
                      STATEMENT OF PROCEDURAL HISTORY

      On February 1, 2012, Appellant was charged with injury to a child. (C.R. at 7-

8). On April 18, 2012, Appellant was indicted for injury to a child in the 209th District

Court of Harris County, Texas. (C.R. at 17). After a jury trial starting on April 2, 2014

and concluding on April 9, 2014, Alex Bravo was convicted of injury to a child and

was sentenced to 23 years in prison. (C.R. at 109-111). On July 30, 2015, the First

Court of Appeals affirmed Appellant’s conviction in a published opinion.

                               GROUNDS FOR REVIEW

GROUND ONE: The First Court of Appeals erred by concluding that Section 6.04

(b)(2) permits an intent to harm only one person during a single criminal act to be

transferred to a second injured person when the intended target of the offense was

injured by the same criminal conduct

GROUND TWO: The First Court of Appeals erred by concluding that the parties to

the offense “knowingly” injured the A.D. when there was no evidence to suggest the

parties knew that A.D. was inside the Durango

                                REASONS FOR REVIEW

      This appears to be a case of first impression. Appellant is unaware of any other

cases applying Section 6.04(b)(2) to support two convictions for a greater offense

where the intended target is injured along with an unintended bystander during a

single criminal act. In holding that Section 6.04(b)(2) permits multiple uses of the

same intent to harm a single person during a single instance of criminal conduct, the


                                           2
First Court of Appeals has decided an important question of State law that should be

settled by the Court of Criminal Appeals. TEX. R. APP. PROC. R. 66.3 (b). Additionally,

the First Court of Appeals’s decision appears to misconstrue Section 6.04(b)(2),

interpreting that statute in a way which conflicts with the limitations this Court placed

on the application of Section 6.04(b)(2) in Roberts and its progeny. Roberts v. State, 273
S.W.3d 322, 330–331 (Tex. Crim. App. 2008), abrogated in part by Ex parte Norris, 390
S.W.3d 338 (Tex.Crim.App.2012); TEX. R. APP. PROC. R. 66.3(c,d). Finally, the First

Court of Appeals’s decision is published and will become binding precedent in the

First judicial district.

                                      ARGUMENT

Summary of the relevant facts

   On January 5, 2012, Steven “Taco” Rangel loaded his three young children, A.D.

(the complaining witness), S.R., and C.R., into his Dodge Durango and drove to the

Key Truck Stop to get his wheels detailed by a friend, Armando Escalante. Bravo v.

State, --- S.W.3d ---- , No. 01-14-00326-CR, *2 (Tex. App.−Houston [1st Dist.] July

30, 2015). Cody Evans and Mike Estrada spotted Rangel, and parked a red minivan

next to Rangel’s Dodge Durango. Id. Evans assaulted Armando Escalante and began

cursing at Rangel, accusing Rangel of selling drugs in Evans’s territory. Id at *3.

Rangel told Evans that he had children in the car and that he thought Evans should

have been able to hear his children. Id. To avoid the confrontation, Rangel sped away

from the parking lot.

                                            3
      Evans pursued Rangel and called Appellant for help. Id. Appellant, who was

with Melissa Peters, got into Appellant’s friend’s black truck and joined in the pursuit.

Id. At some point all three automobiles came to a standstill at the side of the road,

where Evans stepped outside of the minivan and confronted Rangel again. Id.

According to Peters, Rangel slammed into Evans and sped away. Id. Peters, Appellant,

and Estrada checked on Evans, then Appellant sped after Rangel in the red minivan

while Estrada sped after Rangel in the black truck. Id.

      The pursuit continued, and eventually the black truck driven by Estrada

rammed into the Durango while the red minivan driven by Appellant trapped the

Durango in its lane. Id. at *4. The black truck and the red minivan sped away after the

collision. Id . The Durango flipped over and wrapped around a light pole, injuring the

occupants. Id. Rangel suffered a punctured lung, broken collarbone, and six broken

ribs in the accident. Id. A.D., who was three years old, was very severely injured in the

crash and lost her foot from just above the ankle. Id .

      There was no evidence that proved that Estrada or Appellant knew that A.D.

was in the truck or intended to injure A.D. Though Escalante remarked that he could

not see Rangel’s children, but could hear the children in the back seat, Evans was the

only person who got out of the red minivan to confront Rangel at the truck stop. Id.

at *2. The uncontroverted evidence established that Evans was absent from the scene

of the collision, as he had stepped outside of his car and was left behind as Estrada

and Appellant chased after Rangel. (4 R.R. at 32-35). The State relied upon the

                                            4
doctrine of transferred intent to authorize Appellant’s conviction for first degree

injury-to-a-child. (5 R.R. at 15-16, 55); (C.R. at 92).

I. GROUND ONE: The First Court of Appeals erred by concluding that Section
6.04(b)(2) permits an intent to harm only one person during a single criminal
act to be transferred to a second injured person when the intended target of the
offense was injured by the same criminal conduct

   A. Roberts and its progeny

       In Roberts, this Court generally limited the application of Section 6.04(b)(2)

where several injuries resulted from a single instance of conduct:

       If both persons are killed, we cannot use transferred intent to charge
       capital murder based on the death of the unintended victim, as that
       would require using a single intent to kill to support the requirement of
       two intentional and knowing deaths. Further, while § 6.04 permits the
       use of transferred intent if a different person is harmed; such use is not
       authorized if the intended victim is also killed, as that would permit one
       intent to kill to support more than one death.

Roberts, 273 S.W.3d at 330–331. In Ex parte Norris, this Court clarified that the State

was not required to prove intent to kill the same number of people actually murdered

in a trial for capital murder, and that the doctrine of transferred intent may apply

where “separate instances of conduct occurred […] but were still sufficiently separate

to involve separate intents.” Ex parte Norris, 390 S.W.3d 338, 341 (Tex. Crim. App.

2012). In Granger, this Court reiterated the points made in Roberts and Ex parte Norris:

       In Roberts, we limited the State's use of transferred intent in
       prosecutions for capital murder under a multiple-murder theory, but
       stated that transferred intent may still apply to some capital murder
       offenses. See Roberts, 273 S.W.3d at 331 (stating that the State could have
       used transferred intent to charge capital murder if Roberts, with the
       intent to kill, had fired a bullet at Ramirez's two-year-old child who was

                                              5
         present during the offense, but the bullet instead killed the embryo); see
         also TEX. PENAL CODE ANN. § 19.03(a)(8) (elevating the murder of an
         individual under ten years of age to a capital offense). And following our
         decision in Roberts, we clarified that, in some circumstances, the State
         may use transferred intent in capital-murder prosecutions alleging
         multiple or serial murders.

Granger v. State, NO. AP–77,017, 2015 WL 1875907, *2 (Tex. Crim. App. Apr. 22,

2015) (mem. op., not designated for publication). This precedent forbids the use of

Section 6.04(b)(2) to support more than one conviction where a single instance of

criminal conduct has occurred, a single intent to harm one person is involved, and

where an unintended victim is accidentally harmed along with the intended victim.

   B. The First Court of Appeals erred in holding that Roberts’ holding only
   applies to capital murder charges

   The First Court of Appeals distinguished Appellant’s case from that of Roberts,

concluding that the concerns expressed in Roberts do not apply in injury-to-a-child

cases:

         The Court of Criminal Appeals has observed that the capital murder
         statute is distinctive in that it “contains what appears to be a sort of anti-
         transfer element; thus transferring intent from … lesser offenses to
         capital murder would be impermissible.” Louis v. State, 393 S.W.3d 246,
         253 (Tex. Crim. App. 2012) (citing Thompson, 236 S.W.3d at 799–800).
         The court has likewise observed that those concerns are not applicable
         in injury-to-a-child cases:
         “Given the plain language and the history of the provisions at issue, we
         conclude that [the transferred intent statute] does indeed authorize the
         transfer of a culpable mental state between offenses contained in the
         same statute and also between greater and lesser included offenses. That
         authorization may be overridden by language defining a particular
         offense, as in the offense of capital murder, but no such impediment
         arises with respect to the injury-to-a-child offense.” Thompson, 236
S.W.3d at 800.

                                               6
Bravo, No. 01-14-00326-CR at *15. The First Court of Appeals concluded that the

holding in Roberts was “unique to the facts of that particular case and the allegations

that Roberts committed capital murder by killing two people in the same criminal

transaction.” Id. at *16.

       However, the focus in Roberts is not on the specifics of the capital murder

statute, but the propriety of using the intent to harm a single person to support two

convictions, one intentional and knowing, the other unintentional. Roberts, 273 S.W.3d

at 330–331. While there was evidence showing that the parties intended to injure

A.D.’s father, there was no evidence that A.D.’s injury was intentional, calculated, or

should have been reasonably anticipated in any way. Bravo, No. 01-14-00326-CR at *2-

4. There was no evidence that A.D.’s injury stemmed from a criminal act distinct from

the collision which injured Rangel. Id. at *4. Absent evidence of a separate intent to

harm A.D., the intent to injure Rangel cannot supply the culpable mental state to

support his conviction for first degree injury-to-a-child when the intended victim,

Rangel, was seriously injured by the same collision. The First Court of Appeals erred

in concluding that the evidence supported Appellant’s conviction for first degree

injury-to-a-child.




                                          7
II. GROUND TWO: The First Court of Appeals erred by concluding that the
parties to the offense “knowingly” injured the A.D. when there was no
evidence to suggest the parties knew that A.D. was inside the Durango

      The First Court of Appeals summarized the evidence which led it to conclude

that Appellant could have been convicted of knowingly injuring A.D. during a car

chase and a collision:

      We conclude that the evidence was sufficient to demonstrate that
      appellant was aware that his conduct was reasonably likely to result in
      injury and that it did result in serious bodily injury to A.D., a child under
      the age of fifteen. Multiple witnesses at trial testified that appellant
      participated in a vehicle chase over several miles and through two red
      lights, ramming the Durango multiple times. Rangel testified that
      appellant, driving the red minivan, blocked him from changing lanes,
      while Estrada in the black truck rammed the back of his car, causing him
      to lose control of the Durango and eventually crash into a pole. Deputy
      Gutierrez testified that a collision with the red minivan caused Rangel’s
      vehicle to skid sideways and into the pole and that the damage caused by
      the minivan was itself sufficient to cause a serious accident. After Rangel
      lost control of the Durango and crashed, appellant sped away from the
      scene without rendering aid. See Baldwin v. State, 264 S.W.3d 237, 242
      (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d) (“A jury may
      reasonably infer that the defendant intentionally, not accidentally,
      inflicted the injury when the defendant fails to render aid known to be
      needed.”).

Bravo, No. 01-14-00326-CR at 13-14. The First Court of Appeals explained that it was

unnecessary for the State to prove that the participants in the car chase were aware

that children were inside the Durango at the time of the collision:

      Injury to a child is a result-oriented offense. See Williams, 235 S.W.3d at
      750. Thus, the State had to prove that appellant caused A.D.’s serious
      bodily injury with the requisite criminal intent. See id. It was not
      necessary that appellant knew that A.D. was in the vehicle to establish
      that he was aware that his conduct in striking Rangel’s vehicle and
      causing an accident was “reasonably certain” to cause injury to other

                                           8
       people on the roadway. See TEX. PENAL CODE ANN. § 6.03(b) (providing
       that [a] person acts knowingly with respect to result of his conduct when
       he is aware his conduct is reasonably certain to cause result). The State
       was not required to prove that appellant knew that one of the people he
       was reasonably likely to injure by his acts was a child. See Zubia, 998
S.W.2d at 227.

Bravo, No. 01-14-00326-CR at 14.

       This case departs significantly from the facts relied upon in the Hull case to

prove that Hull acted knowingly. Hull v. State, 871 S.W.2d 786 (Tex. App.−Houston

[14th Dist.] 1994, pet. ref’d). Hull fired a bullet into an occupied car without aiming at

anyone in particular. Id. at 789. While the Fourteenth Court of Appeals, like the First

Court of Appeals, noted that Hull’s conduct “created a substantial risk that someone

in the car would be killed,” the Court also focused on the evidence which indicated

that Hull knew that the decedent was in the car:

       Although [Hull] denied knowing that [the decedent] was inside Nash's
       car, his roommate, Joe Alvelvo, testified to the contrary. Alvelvo stated
       that he overheard Smotherman talking to [Hull] when she came to their
       front door. Smotherman told [Hull] that there was a guy in the car with a
       gun, who was talking to [the decedent]. This statement could infer that
       [the decedent] was inside the car. We believe the evidence supports a
       finding that [Hull] acted with an awareness that the death of [the
       decedent] was reasonably certain to result.

Id. at 789. In that case, it was only Hull’s cognizance that the decedent was inside the

car, when coupled with his conduct, that justified conviction using the “knowing”

culpable mental state. Id.

       The parties’ lack of cognizance that A.D. was inside the Durango is the critical

distinction between Appellant’s case and Hull. In order to prove that Appellant or his

                                            9
co-defendants knowingly injured A.D., the State was required to prove that Appellant

was aware that his conduct was “reasonably certain to cause [A.D.’s injury].” TEX.

PENAL CODE § 6.03(b). The parties could not have formed a reasonable certainty that

A.D. would be injured in the collision when the parties had no reason to believe that

anyone other than Rangel would be injured in the collision. This is not to say that the

parties could not have been prosecuted under a different culpable mental state, for

example for “disregard[ing] a substantial and unjustifiable risk,” but simply that there

is no evidence that the parties knowingly injured A.D. TEX. PENAL CODE § 6.03(b, c).

      The State cannot look to Section 6.04(b)(2) to supply the requisite culpable

mental state. Section 6.04(b)(2) is an important law that ensures that a person is not

absolved of responsibility simply because an instance of criminal conduct impacts a

bystander rather than the intended victim. However, Section 6.04(b)(2) has

limitations: importantly it cannot be used to supply intent under a multiple injury

theory of liability involving but a single instance of criminal conduct. See Ex parte

Norris, 390 S.W.3d at 341; Granger, 2015 WL 1875907 at *2 (Tex. Crim. App. Apr. 22,

2015) (mem. op, not designated for publication). Without Section 6.04(b)(2), which

does not apply in this case where there where two injuries resulting from a single

collision, there is no evidence to support Appellant’s conviction for first degree injury

to a child. See Supra at GROUND ONE.




                                           10
                                          PRAYER

      Appellant prays that this Court reverse the judgment in the trial court below

and enter an order of acquittal, or should this Court determine an acquittal is not

warranted, reverse Appellant’s case for a new trial on the lesser-included offense of

second degree felony injury to a child.

                                                 Respectfully submitted,

                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County Texas

                                                 /s/ Nicolas Hughes
                                                 NICOLAS HUGHES
                                                 Assistant Public Defender
                                                 Harris County Texas
                                                 1201 Franklin Street, 13th Floor
                                                 Houston Texas 77002
                                                 (713) 368-0016
                                                 (713) 386-9278 fax
                                                 TBA No. 24059981
                                                 nicolas.hughes@pdo.hctx.net




                                            11
                              CERTIFICATE OF SERVICE

      I certify that a copy of this Appellant’s Petition for Discretionary Review (Bravo)

has been served upon the Harris County District Attorney's Office − Appellate Section

and upon the State Prosecuting Attorney, on August 11, 2015, by electronic service.

                                                      /s/ Nicolas Hughes
                                                      NICOLAS HUGHES
                                                      Assistant Public Defender

                           CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of TEX. R. APP. P.

9.4(e) because it has been prepared in a conventional typeface no smaller than 14-

point for text and 12-point for footnotes. This document also complies with the page

and word count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it contains

2,477 words excluding portions not to be counted under TEX. R. APP. P. 9.4(i)(1).


                                                      /s/ Nicolas Hughes
                                                      NICOLAS HUGHES
                                                      Assistant Public Defender




                                          12
                                APPENDIX




A. Opinion, Bravo v. State, --- S.W.3d ---- , No. 01-14-00326-CR (Tex.

  App.−Houston [1st Dist.] July 30, 2015).




                                    13
Opinion issued July 30, 2015




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00326-CR
                           ———————————
                 ALEXANDRO JORDAN BRAVO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Case No. 1335513


                                  OPINION

      A jury convicted appellant, Alexandro Jordan Bravo, of injury to a child and

assessed his punishment at twenty-three years’ confinement.       In three issues,

appellant argues that (1) the evidence was insufficient to support his conviction;

(2) the jury charge erroneously authorized the jury to convict him on the theory of
transferred intent; and (3) the State’s hypothetical law of parties questions during

voir dire were improper commitment questions.

      We affirm.

                                    Background

      The complainant, A.D., and several other people were injured when the

vehicle in which they were riding, which was driven by A.D.’s father, Steven

Rangel, crashed into a light pole after being pursued, chased off the road, and

repeatedly rammed by vehicles driven by appellant and an associate.          A.D.’s

injuries were serious, requiring the amputation of her foot. Appellant was indicted

for intentionally or knowingly causing serious bodily injury to a child.

      At trial, the evidence established that on January 5, 2012, Rangel loaded his

three young children, A.D., S.R., and C.R., into his Dodge Durango and drove to

the Key Truck Stop to get his wheels detailed by a friend, Armando Escalante.

Rangel sat in the driver’s seat of the Durango and talked with Escalante while he

polished the rims. Escalante testified that he did not know Rangel had brought the

children until he approached the Durango. He stated that he could not see Rangel’s

children, but he “could hear them in the back.”

      Two other men, Cody Evans and Mike Estrada, saw Rangel, who

acknowledged that he had a history of drug dealing. Evans and Estrada drove a red

minivan up next to Rangel’s Durango at the truck stop, and Evans exited the


                                          2
vehicle and approached Escalante. Evans shouted at Rangel, accusing him of

trying to sell drugs in their territory, and assaulted Escalante. Rangel testified that

he was sitting in the driver’s seat of the Durango when Evans approached him

“cussing and saying don’t even come over here” and told him he was “not

supposed to be in Chanelview.” Rangel stated that he did not yell back and told

Evans that he had his kids in the vehicle with him. Rangel also testified that he

thought Evans should have been able to hear his kids talking and laughing because

the children were “pretty loud” and Evans was standing right by the driver’s side

door while the window was halfway down.

      Rangel drove away from the Key Truck Stop, and Evans and Estrada

followed him in the red minivan. Evans also called appellant, who borrowed a

friend’s black truck and, along with his girlfriend, Melissa Peters, drove to meet

them. Evans and Estrada in the minivan and appellant in the black truck continued

to pursue Rangel and eventually boxed him in between a ditch and their two

vehicles. Rangel testified that Evans got out of the minivan with “something in his

hand,” so he swerved into the ditch and drove away. Peters testified that Rangel

struck Evans with the Durango, throwing him into the air. She stated that she,

appellant, and Estrada got out of their vehicles to check on Evans and that she

stayed with Evans while appellant pursued Rangel driving the red minivan and

Estrada drove after them in the black truck.


                                          3
         Appellant and Estrada caught up to Rangel and continued to pursue him.

Rangel testified that as he headed toward a nearby police station the red minivan

was “hitting the back of his [Durango].” He stated that the black truck then “came

around the red van and [he] jumped the curb trying to get away from the cars that

were parked at the red light.” He testified that the black truck “jumped the curb

after him and that’s when the truck struck [him] in the back and made [him] lose

control” of his vehicle. Another witness testified that she saw the red minivan and

the black truck pursuing the Durango at approximately fifty miles per hour,

through two red lights. She observed the red minivan block the Durango from

changing lanes while the black truck struck it multiple times, causing it to go out of

control and hit a light pole. She testified that she saw both the red minivan and the

black truck continue down the feeder road without slowing down after the Durango

struck the pole.

         Rangel suffered a punctured lung, broken collarbone, and six broken ribs in

the accident. S.R., who was two years old at the time of the accident, suffered a

broken collarbone and lacerations from broken glass. C.R., who was one year old,

bit through his tongue and had to have it reattached. A.D., who was three years

old, was very severely injured in the crash and lost her foot from just above the

ankle.




                                          4
      The police who arrived on the scene discovered a trail of fluid and debris

that led from the accident site to the black pickup truck. The black truck had

significant damage to the front end, matching the debris trail leading up to it.

Based on Rangel’s information and other witness interviews, the police also

located the red minivan. Rangel identified appellant, Evans, Estrada, and Peters

from a photographic lineup. The State charged appellant, Evans, and Estrada with

respect to the crash.

      Deputy R. Gutierrez, an accident-reconstruction specialist, testified that the

damage to the Durango indicated that the crash was not a single car accident. He

suspected that three cars were involved. He observed red paint transfer on the right

rear quarter panel and on the rear of the Durango, indicating that the Durango had

contact with a red vehicle consistent with the red minivan. He also testified that

the Durango had paint transfer consistent with the black truck. Deputy Gutierrez

viewed the Durango, the black truck, and the red minivan and testified, “based on

the damage [to] the minivan and then the damage on the [Durango]” that “the

minivan struck the left front corner of the Dodge Durango, which caused it to

rotate clockwise towards that metal pole.” He stated that, based on his training and

experience, the red minivan was the vehicle responsible for sending the Durango

sideways and into the pole. He testified that the black truck hit the Durango in the

back, which would not “cause any rotation to either vehicle base.” He further


                                         5
testified that the impact from either vehicle alone—either from the black truck or

the red minivan—could have “cause[d] a serious accident.”

      The jury charge instructed the jury that “[o]ur law provides that a person

commits an offense if he intentionally, knowingly, or with criminal negligence, by

act, causes to a child, serious bodily injury.” The charge also instructed the jury on

the law of parties, stating that “[a] person is criminally responsible for an offense

committed by the conduct of another if, acting with intent to promote or assist the

commission of the offense, he solicits, encourages, directs, aids, or attempts to aid

the other person to commit the offense.” It further instructed the jury on the

elements of aggravated assault.

      The charge allowed the jury to convict appellant if it found

      from the evidence beyond a reasonable doubt that on or about the 5th
      day of January, 2012, in Harris County, Texas, [appellant] did then
      and there unlawfully, intentionally or knowingly cause serious bodily
      injury to [A.D.], a child younger than fifteen years of age, by striking
      a motor vehicle occupied by [A.D.] with a motor vehicle; or
             If [it found] from the evidence beyond a reasonable doubt that
      on or about the 5th day of January, 2012, in Harris County, Texas,
      Michael Estrada, did then and there unlawfully, intentionally or
      knowingly cause serious bodily injury to [A.D.], a child younger than
      fifteen years of age, by striking a motor vehicle occupied by [A.D.]
      with a motor vehicle, and that [appellant], with the intent to promote
      or assist the commission of the offense, if any, solicited, encouraged,
      directed, aided or attempted to aid Michael Estrada to commit the
      offense, if he did; or
             If [it found] from the evidence beyond a reasonable doubt that
      [appellant], and Cody Lee Evans and/or Michael Estrada entered into
      an agreement to commit the felony offense of aggravated assault, and
      pursuant to that agreement, if any, they did carry out their conspiracy
                                          6
      and that in Harris County, Texas, on or about the 5th day of January,
      2012, while in the course of committing such aggravated assault,
      Cody Lee Evans and/or Michael Estrada intentionally or knowingly
      caused serious bodily injury to [A.D.], a child younger than fifteen
      years of age, by striking a motor vehicle occupied by [A.D.] with a
      motor vehicle, and the serious bodily injury to [A.D.] was committed
      in furtherance of the conspiracy and was an offense that should have
      been anticipated by [appellant] as a result of carrying out the
      conspiracy, then you will find [appellant] guilty of intentionally or
      knowingly causing serious bodily injury to a child younger than
      fifteen years of age, as charged in the indictment.
             Unless you so find from the evidence beyond a reasonable
      doubt, or if you have a reasonable doubt thereof, or if you are unable
      to agree, you will next consider whether [appellant] is guilty of the
      lesser offense of with criminal negligence causing serious bodily
      injury to a child younger than fifteen years of age.

      The jury charge went on to instruct the jury on finding appellant guilty based

on acting with criminal negligence, either as the principal actor or as a party.

Finally, it instructed the jury on the doctrine of transferred intent:

      A person is nevertheless criminally responsible for causing a result if
      the only difference between what actually occurred and what he
      desired, contemplated, or risked is that a different person or property
      was injured, harmed, or otherwise affected.
             Now, if you believe from the evidence beyond a reasonable
      doubt that in Harris County, Texas, on or about the 5th day of
      January, 2012, [appellant] and Cody Lee Evans and/or Michael
      Estrada, did then and there unlawfully and intentionally or knowingly
      or with criminal negligence drive a motor vehicle at another person,
      intending or knowing that serious bodily injury would occur to the
      other person, but instead, struck a motor vehicle occupied by [A.D.],
      causing serious bodily injury to [A.D.], a child younger than fifteen
      years of age, then you find the defendant guilty of intentionally or
      knowingly causing serious bodily injury to a child younger than
      fifteen years of age, as charged in the indictment.



                                            7
      Appellant objected to the instruction on transferred intent. Specifically,

appellant cited Roberts v. State, 273 S.W.3d 322 (Tex. Crim. App. 2008), and

asserted that the application paragraph following the instruction on transferred

intent “improperly applies the law of transferred intent to this particular case. . . .”

Appellant also objected on the basis that “there is an improper application of the

law of parties within the transferred intent paragraph” and based on the “inclusion

of improper culpable mental state” within the transferred intent application

paragraph. Finally, appellant objected because the transferred intent application

paragraph referred only to the intent to hurt “another person” and did not name

anyone specifically. The trial court overruled appellant’s objections.

      The jury convicted appellant, and the foreman signed the statement asserting

that found “the defendant, Alexandro Jordan Bravo, guilty of intentionally or

knowingly causing serious bodily injury to a child younger than fifteen years of

age, as charged in the indictment.” The jury subsequently assessed his punishment

at twenty-three years’ confinement and a $10,000 fine.

      This appeal followed.

                            Sufficiency of the Evidence

      In his first issue, appellant argues that the evidence was insufficient to

support his conviction.




                                           8
A.    Standard of Review

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact

finder could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011) (holding that

Jackson standard is only standard to use when determining sufficiency of

evidence). The jurors are the exclusive judges of the facts and the weight to be

given to the testimony. Bartlett v. State, 270 S.W.3d 147, 150 (Tex. Crim. App.

2008). A jury, as the sole judge of credibility, may accept one version of the facts

and reject another, and it may reject any part of a witness’s testimony. See Sharp

v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); see also Henderson v.

State, 29 S.W.3d 616, 623 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d)

(stating jury can choose to disbelieve witness even when witness’s testimony is

uncontradicted).

      We may not re-evaluate the weight and credibility of the evidence or

substitute our judgment for that of the fact finder. Williams v. State, 235 S.W.3d
742, 750 (Tex. Crim. App. 2007). We afford almost complete deference to the

jury’s credibility determinations. See Lancon v. State, 253 S.W.3d 699, 705 (Tex.

Crim. App. 2008). We resolve any inconsistencies in the evidence in favor of the


                                         9
verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000); see also

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007) (“When the record

supports conflicting inferences, we presume that the factfinder resolved the

conflicts in favor of the prosecution and therefore defer to that determination.”).

Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone can be sufficient to establish guilt. Sorrells v. State,

343 S.W.3d 152, 155 (Tex. Crim. App. 2011) (quoting Clayton, 235 S.W.3d at

778). “Each fact need not point directly and independently to the guilt of the

appellant, as long as the cumulative force of all the incriminating circumstances is

sufficient to support the conviction.” Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007).

      1.     Injury to a Child

      A person commits the offense of injury to a child if he “intentionally,

knowingly, recklessly, or with criminal negligence, by act . . . causes to a

child . . . serious bodily injury.” TEX. PENAL CODE ANN. § 22.04(a)(1) (Vernon

Supp. 2014); Jefferson v. State, 189 S.W.3d 305, 312 (Tex. Crim. App. 2006). The

offense is a first degree felony when the conduct is committed intentionally or

knowingly. TEX. PENAL CODE ANN. § 22.04(e). The offense is a “state jail felony

when the person acts with criminal negligence.” Id. § 22.04(g).




                                         10
      A person acts intentionally with respect to a result of his conduct when it is

his conscious objective or desire to cause the result. Id. § 6.03(a) (Vernon 2011).

A person acts knowingly with respect to a result of his conduct when he is aware

his conduct is reasonably likely to cause the result. Id. § 6.03(b). “Injury to a child

is a result-oriented offense requiring a mental state that relates not to the specific

conduct but to the result of that conduct.” Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). Thus, “[t]he State must prove that a defendant caused a

child’s serious bodily injury with the requisite criminal intent.”       Id.; see also

Jefferson, 189 S.W.3d at 312 (“This Court’s prior case-law also supports a decision

that the essential element or focus of the statute is the result of the defendant's

conduct (in this case, serious bodily injury to a child) and not the possible

combinations of conduct that cause the result.”); Alvarado v. State, 704 S.W.2d 36,

39 (Tex. Crim. App. 1985) (holding that because injury-to-child statute does not

specify “nature of conduct,” conduct is inconsequential to its commission as long

as conduct is voluntary and done “with the required culpability to effect the result

the Legislature has specified”) (emphasis in original); Beggs v. State, 597 S.W.2d
375, 377 (Tex. Crim. App. 1980) (stating that injury to child statute focuses on

result of defendant’s conduct).

      Direct evidence of the required mental state is not required. Hart v. State, 89
S.W.3d 61, 64 (Tex. Crim. App. 2002). Instead, the required culpable mental state


                                          11
may be inferred from the surrounding circumstances.           Ledesma v. State, 677
S.W.2d 529, 531 (Tex. Crim. App. 1984).

      2.     Transferred Intent

      Penal Code section 6.04 provides, “A person is nevertheless criminally

responsible for causing a result if the only difference between what actually

occurred and what he desired, contemplated, or risked is that . . . a different offense

was committed [or] a different person or property was injured, harmed, or

otherwise affected.” TEX. PENAL CODE ANN. § 6.04(b) (Vernon 2011); Thompson

v. State, 236 S.W.3d 787, 792 (Tex. Crim. App. 2007). The Court of Criminal

Appeals has applied the doctrine of transferred intent to injury-to-a-child cases.

See Thompson, 236 S.W.3d at 792; Zubia v. State, 998 S.W.2d 226, 227 (Tex.

Crim. App. 1999) (agreeing with court of appeals that injury-to-child statute “does

not require the State to prove [the appellant] had intent or knowledge in connection

with the victim’s age” and State could “prove its case relying on transferred

intent”).

B.    Analysis

      Here, appellant argues that the State offered no evidence that either he or

Estrada knew that Rangel’s children were inside the Durango at the time of the

chase and subsequent crash.       He further argues that the State offered some

evidence to demonstrate his intent to injure Rangel, but the doctrine of transferred


                                          12
intent “cannot be used when there was a single assault seriously injuring [Rangel],

the target of the assault, along with his children.” Appellant argues that “there is

no evidence proving that the parties charged with A.D.’s injury had the requisite

mens rea to support the conviction for an intentional or knowing act in this case.”

We disagree.

      Injury to a child is a result-oriented offense. See Williams, 235 S.W.3d at

750. Thus, the State had to prove that appellant caused A.D.’s serious bodily

injury with the requisite criminal intent. See id. It was not necessary that appellant

knew that A.D. was in the vehicle to establish that he was aware that his conduct in

striking Rangel’s vehicle and causing an accident was “reasonably certain” to

cause injury to other people on the roadway. See TEX. PENAL CODE ANN. § 6.03(b)

(providing that person acts knowingly with respect to result of his conduct when he

is aware his conduct is reasonably certain to cause result). The State was not

required to prove that appellant knew that one of the people he was reasonably

likely to injure by his acts was a child. See Zubia, 998 S.W.2d at 227.

      We conclude that the evidence was sufficient to demonstrate that appellant

was aware that his conduct was reasonably likely to result in injury and that it did

result in serious bodily injury to A.D., a child under the age of fifteen. Multiple

witnesses at trial testified that appellant participated in a vehicle chase over several

miles and through two red lights, ramming the Durango multiple times. Rangel


                                          13
testified that appellant, driving the red minivan, blocked him from changing lanes,

while Estrada in the black truck rammed the back of his car, causing him to lose

control of the Durango and eventually crash into a pole. Deputy Gutierrez testified

that a collision with the red minivan caused Rangel’s vehicle to skid sideways and

into the pole and that the damage caused by the minivan was itself sufficient to

cause a serious accident. After Rangel lost control of the Durango and crashed,

appellant sped away from the scene without rendering aid. See Baldwin v. State,

264 S.W.3d 237, 242 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d) (“A jury

may reasonably infer that the defendant intentionally, not accidentally, inflicted the

injury when the defendant fails to render aid known to be needed.”).

      Furthermore, appellant’s reliance on Roberts to argue that the doctrine of

transferred intent should not apply here is unavailing. Courts have applied the

doctrine of transferred intent to injury-to-a-child cases.      See Thompson, 236
S.W.3d at 792; Zubia, 998 S.W.2d at 227. In Roberts, the appellant was not

charged with injury to a child; he was charged with capital murder by causing the

death of two individuals—the adult complainant and her unborn child. 273 S.W.3d

at 329. The court held that “[t]ransferred intent may be used as to a second death

to support a charge of capital murder that alleges the deaths of more than one

individual during the same criminal transaction only if there is proof of intent to

kill the same number of persons who actually died.” Id. at 331. It concluded that


                                         14
the evidence was insufficient to support the appellant’s conviction for intentionally

or knowingly causing the death of the unborn child because it was undisputed that

he lacked knowledge of the child’s existence and thus could not have formed a

separate specific intent to kill the fetus as required by the capital murder statute.

Id. at 331–32.

      In subsequent opinions, the Court of Criminal Appeals has pointed out the

limitations of this holding. See Ex parte Norris, 390 S.W.3d 338, 341 & n.28

(Tex. Crim. App. 2012) (stating that in some circumstances, State may use

transferred intent in capital-murder prosecutions alleging multiple or serial

murders). The Court of Criminal Appeals has observed that the capital murder

statute is distinctive in that it “contains what appears to be a sort of anti-transfer

element; thus transferring intent from . . . lesser offenses to capital murder would

be impermissible.” Louis v. State, 393 S.W.3d 246, 253 (Tex. Crim. App. 2012)

(citing Thompson, 236 S.W.3d at 799–800). The court has likewise observed that

those concerns are not applicable in injury-to-a-child cases:

      Given the plain language and the history of the provisions at issue, we
      conclude that [the transferred intent statute] does indeed authorize the
      transfer of a culpable mental state between offenses contained in the
      same statute and also between greater and lesser included offenses.
      That authorization may be overridden by language defining a
      particular offense, as in the offense of capital murder, but no such
      impediment arises with respect to the injury-to-a-child offense.

Thompson, 236 S.W.3d at 800.


                                         15
      Thus, the holding in Roberts was unique to the facts of that particular case

and the allegations that Roberts committed capital murder by killing two people in

the same criminal transaction. See 273 S.W.3d at 329–31. Appellant has cited no

statutory language or other authority overriding Penal Code section 6.04’s

authorization to transfer his intent to injure Rangel to support his culpability for

injuring A.D. as well. See Thompson, 263 S.W.3d at 800.

      We overrule appellant’s first issue.

                                   Charge Error

      In his second issue, appellant argues that the jury charge erroneously

authorized the jury to convict him on the theory of transferred intent.

A.    Standard of Review

      The trial court must give the jury a written charge that sets forth the law

applicable to the case. TEX. CODE CRIM. PROC. ANN. art. 36.14 (Vernon 2007).

We review a claim of jury-charge error using the procedure set out in Almanza v.

State, 686 S.W.2d 157 (Tex. Crim. App. 1984), which first requires us to

determine whether there is error in the charge. Ngo v. State, 175 S.W.3d 738, 743

(Tex. Crim. App. 2005) (citing Middleton v. State, 125 S.W.3d 450, 453 (Tex.

Crim. App. 2003)). When, as here, the appellant has properly preserved a claim of

charge error by an objection or request for instruction, we must reverse if the error




                                         16
is calculated to injure the defendant’s rights, that is, if there was “some harm.”

Trevino v. State, 100 S.W.3d 232, 242 (Tex. Crim. App. 2003).

      “We examine the relevant portions of the entire record to determine whether

appellant suffered any actual harm as a result of the error.” Jimenez v. State, 419
S.W.3d 706, 716 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d) (citing Arline v.

State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986) (en banc)); see also Almanza,
686 S.W.2d at 171 (holding that “an error which has been properly preserved by

objection will call for reversal as long as the error is not harmless”). We must

reverse if we find “some actual, rather than merely theoretical, harm from the

error.” Jimenez, 419 S.W.3d at 716 (citing Dickey v. State, 22 S.W.3d 490, 492

(Tex. Crim. App. 1999)). We are more likely to find “some harm” when the error

“go[es] to the central issue in the case.” Id. (citing Allen v. State, 253 S.W.3d 260,

267 (Tex. Crim. App. 2008)).

B.    Analysis

      Appellant argues that the trial court erred in submitting an instruction on

transferred intent because that doctrine “does not apply when a person’s conduct

injures not only the original target, but a different person as well.” As discussed

above, this argument is unavailing.      We conclude that there was no error in

submitting an instruction on transferred intent to the jury in this case. Thus, we




                                         17
need not address appellant’s arguments that he was harmed by the jury’s potential

reliance on the doctrine of transferred intent. See Ngo, 175 S.W.3d at 743.

      Appellant also argues that the charge is erroneous because it “misstates both

the controlling law and the facts in this case” and that these errors harmed him

because they “permitted a conviction for intentional or knowing serious bodily

injury to a child if the jury believed that the parties acted merely with criminal

negligence.”

      Here, the jury charge correctly set out instructions permitting the jury to

convict appellant of intentionally or knowingly causing serious bodily injury to

A.D. The charge permitted the jury to convict appellant of the charged offense

based three different theories: (1) if appellant “intentionally or knowingly cause[d]

serious bodily injury to [A.D.] . . . by striking a motor vehicle occupied by [A.D.]

with a motor vehicle”; (2) if Estrada intentionally or knowingly caused the injury

and appellant participated as a party; or (3) if appellant, Evans, and/or Estrada

entered into a conspiracy to commit an aggravated assault, Evans and/or Estrada

caused serious bodily injury to A.D. in the furtherance of committing the

aggravated assault, and appellant should have anticipated the offense.

      In separate paragraphs, the jury charge set out the lesser-included offense of

injury to a child by a criminally negligent act. The charge stated, “[I]f you have a

reasonable doubt [that appellant intentionally or knowingly caused serious bodily


                                         18
injury to A.D.], or if you are unable to agree, you will next consider whether

[appellant] is guilty of the lesser offense of with criminal negligence causing

serious bodily injury to a child younger than fifteen years of age.” The jury charge

then set out the different bases on which the jury could convict appellant of

causing serious bodily injury with criminal negligence, either as a primary actor or

as a party.

      After these instructions, the charge provided an instruction on transferred

intent and an application paragraph:

      A person is nevertheless criminally responsible for causing a result if
      the only difference between what actually occurred and what he
      desired, contemplated, or risked is that a different person or property
      was injured, harmed, or otherwise affected.
             Now, if you believe from the evidence beyond a reasonable
      doubt that in Harris County, Texas, on or about the 5th day of
      January, 2012, [appellant] and Cody Lee Evans and/or Michael
      Estrada, did then and there unlawfully and intentionally or knowingly
      or with criminal negligence drive a motor vehicle at another person,
      intending or knowing that serious bodily injury would occur to the
      other person, but instead, struck a motor vehicle occupied by [A.D.],
      causing serious bodily injury to [A.D.], a child younger than fifteen
      years of age, then you find the defendant guilty of intentionally or
      knowingly causing serious bodily injury to a child younger than
      fifteen years of age, as charged in the indictment.

(Emphasis added).

      Appellant complains of the inclusion of the phrase “or with criminal

negligence” in the application paragraph of the transferred intent instruction and

argues that it “misstates both the controlling law and the facts in this case.” We


                                        19
observe that the instruction regarding transferred intent applied either to intentional

or knowing injury or to injury caused by criminal negligence. See TEX. PENAL

CODE ANN. § 22.04(a) (providing that person commits offense if he “intentionally,

knowingly, recklessly, or with criminal negligence, by act . . . causes to a

child . . . serious bodily injury”); Thompson, 236 S.W.3d at 799–800 (permitting

application of transferred intent doctrine in injury-to-child cases). The remainder

of the transferred intent application paragraph, however, focused solely on

intentional or knowing serious bodily injury as alleged in the indictment against

appellant. It allowed conviction for intentional or knowing serious bodily injury to

a child if appellant, “intending or knowing that serious bodily injury would occur

to the other person, but instead, struck a motor vehicle occupied by [A.D.], [and]

caus[ed] serious bodily injury to [A.D.].”

      We conclude, based on an examination of the entirety of the jury charge and

record, that any error in the trial court’s inclusion of the phrase “with criminal

negligence” in the application paragraph did not result in actual harm to appellant.

See Jimenez, 419 S.W.3d at 716. As stated above, the jury charge correctly and

clearly set out the theories under which appellant could be convicted of

intentionally or knowingly causing serious bodily injury to A.D.          It provided

separate, correct instructions for finding appellant guilty of the lesser-included

offense of causing serious bodily injury to A.D. by acting with criminal


                                          20
negligence. The application paragraph of the transferred intent instruction itself

permitted appellant to be convicted of intentionally or knowingly causing serious

bodily injury to A.D. only if he intended or knew that serious bodily injury would

occur to another person, but instead, struck a motor vehicle occupied by A.D.,

causing her serious bodily injury.

      The evidence was overwhelming that appellant, Evans, and Estrada intended

to cause injury to Rangel by engaging in a protracted chase and striking his

vehicle, and we have already held that the trial court properly allowed the

application of the transferred intent doctrine here. We have likewise held that the

evidence was sufficient to demonstrate that appellant was aware that his conduct

was reasonably likely to result in injury and that it did result in serious bodily

injury to A.D. We also observe that neither party repeated the complained-of

language during closing argument, and the State properly explained the law during

its closing argument. Nothing in the record indicates that the jury was confused

about the difference between the intentional or knowing offense as charged and the

lesser included offense involving criminal negligence as those issues were set out

in the jury charge. Thus, we hold that there was no “actual, rather than merely

theoretical, harm” from the alleged error. See id.

      We overrule appellant’s second issue.




                                         21
                                     Voir Dire

      In his third issue, appellant argues that the State’s hypothetical law-of-

parties questions asked during voir dire were improper commitment questions.

A.    Standard of Review

      We review a trial court’s ruling on an allegedly improper commitment

question during voir dire for an abuse of discretion. Barajas v. State, 93 S.W.3d
36, 38 (Tex. Crim. App. 2002).

      Improper commitment questions are prohibited to “ensure that the jury will

listen to the evidence with an open mind—a mind that is impartial and without bias

or prejudice—and render a verdict based upon that evidence.” Sanchez v. State,

165 S.W.3d 707, 712 (Tex. Crim. App. 2005). Commitment questions “require a

venireman to promise that he will base his verdict or course of action on some

specific set of facts before he has heard any evidence, much less all of the evidence

in its proper context.” Id.; Standefer v. State, 59 S.W.3d 177, 179 (Tex. Crim. App.

2001) (holding that commitment questions “are those that commit a prospective

juror to resolve, or refrain from resolving, an issue a certain way after learning a

particular fact”).   Not all commitment questions, however, are improper.

Standefer, 59 S.W.3d at 181.

      The Court of Criminal Appeals has articulated a three-part test for

determining whether a voir dire question is an improper commitment question. Id.


                                         22
at 179–84; Braxton v. State, 226 S.W.3d 602, 604 (Tex. App.—Houston [1st Dist.]

2007, pet. dism’d). First, the trial court must determine whether the particular

question is a commitment question. Standefer, 59 S.W.3d at 179. A question is a

commitment question if “one or more of the possible answers is that the

prospective juror would resolve or refrain from resolving an issue in the case on

the basis of one or more facts contained in the question.” Id. at 180.

      Second, if the question is a commitment question, the trial court must then

determine whether it is a proper commitment question. Id. at 181 (“When the law

requires a certain type of commitment from jurors, the attorneys may ask the

prospective jurors whether they can follow the law in that regard.”); Braxton, 226
S.W.3d at 604. A commitment question is proper if one of the possible answers to

the question gives rise to a valid challenge for cause. Standefer, 59 S.W.3d at 182;

Braxton, 226 S.W.3d at 604. If the question does not, then it is not a proper

commitment question, and it should not be allowed by the trial court. Standefer,
59 S.W.3d at 182.

      Third, if the question does give rise to a valid challenge for cause, then the

court must determine whether the question “contain[s] only those facts necessary

to test whether a prospective juror is challengeable for cause.” Id. “Additional

facts supplied beyond what is necessary to sustain a challenge for cause render




                                         23
improper what otherwise would have been a proper question.”               Braxton, 226
S.W.3d at 604.

      A venire member can be challenged for cause if she “has a bias or prejudice

against any phase of the law upon which the State is entitled to rely for conviction

or punishment.” TEX. CODE CRIM. PROC. ANN. art. 35.16(b)(3) (Vernon 2006);

Delacerda v. State, 425 S.W.3d 367, 382 (Tex. App.—Houston [1st Dist.] 2011,

pet. ref’d). A prosecutor is allowed to use hypothetical fact situations in order to

explain the application of a particular law to the jury panel. Riddle v. State, 888
S.W.2d 1, 6 (Tex. Crim. App. 1994); see also Lee v. State, 176 S.W.3d 452, 461

(Tex. App.—Houston [1st Dist.] 2004 (“The use of a hypothetical fact situation

during voir dire is permissible if it is used ‘to explain the application of the law.’”),

aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). However, the prosecutor may not

go beyond hypotheticals and attempt to commit an individual prospective juror to a

particular course of action based upon a certain factual situation. Cuevas v. State,

742 S.W.2d 331, 343 (Tex. Crim. App. 1987); see also Lee, 176 S.W.3d at 461–62

(holding that hypothetical was not overbroad when it “did not contain additional

facts specific to the case at bar that [were] unnecessary to explain the application

of the law”).




                                           24
B.    Complained-of Voir Dire Questions

      During voir dire, the State discussed the concept of party liability with the

venire and posed questions regarding a hypothetical bank robbery that involved

multiple people: a gunman who “goes in the bank and puts the gun on the teller

and says give me the money”; the bag man who “actually starts taking the cash and

dumping it in the bag”; the getaway driver; and the “master mind” who “came up

with the plan” and coordinated the other individuals, but at the time of the robbery

was “sitting at home eating ice cream and watching soap operas.” The State then

asked, “[K]eeping in mind the law of parties, who is guilty of this armed bank

robbery?”

      Appellant objected that this was an improper commitment question, and the

trial court overruled the objection. The State then proceeded to question the entire

venire panel regarding whether all four parties in the hypothetical scenario were

guilty of robbing the bank. One venire member answered “maybe,” and another

expressed concern regarding different defenses that might be available to some

members of a conspiracy but not to others.         Another venire member sought

clarification regarding what the State would have to prove—i.e., that each

participant was “connected” with the crime somehow.

      The State then continued its hypothetical:

      If someone has a conspiracy to commit a crime and there are several
      parties involved, maybe one party takes things a little bit too far.

                                        25
      Maybe that bank robber, when he goes in with the gun, shoots the
      clerk when she refuses to hand over the money.
             Now we are not talking about an armed robbery. We are
      talking about a possible murder charge. We are going to have the
      same questions in the murder case of those same four persons.

      ...

           Is [the shooting of the clerk who refused to hand over the
      money] in furtherance of committing the armed robbery. I’m getting
      some people nodding. . . . Anyone disagree that shooting or that death
      would be in furtherance of that armed robbery?

Appellant objected again, and the trial court denied his objection.

      The State also discussed the foreseeability of the shooting.       The State

asserted that “the law of parties can go beyond just the planned crime if it’s

reasonably foreseeable” and asked, “[W]as that [shooting of the clerk] reasonably

foreseeable when they planned that armed robbery, when they went into the

bank[?] Well, who here has an opinion on that[?] One way or the other. Yes or

no.” The State questioned the entire venire panel regarding whether all four parties

would be guilty of the hypothetical murder. Again, appellant objected that this was

an improper commitment question, and the trial court overruled the objection.

C.    Analysis

      The State does not challenge appellant’s assertions that the complained-of

questions were commitment questions. It argues instead that they were proper




                                         26
commitment questions.1        Accordingly, we assume, without deciding, that the

complained-of questions were commitment questions and turn to the second prong

of the Standefer test.

      We conclude that the prosecutor’s questions about the culpability of each

party in the hypothetical robbery, about the parties’ culpability for any other crime

committed by one of them in the course of the robbery, and about the foreseeability

of another crime committed in the course of the robbery were proper commitment

questions because one of the possible answers to each question gave rise to a valid

challenge for cause. See Standefer, 59 S.W.3d at 182; Braxton, 226 S.W.3d at 604.

The State’s hypothetical and questions all served the purpose of illustrating

principles of law that were applicable to appellant’s case, such as the law of

parties, and tested the venire members’ potential bias and ability to apply those

doctrines. See Delacerda, 425 S.W.3d at 382 (holding that venire member can be

challenged for cause if she “has a bias or prejudice against any phase of the law

upon which the State is entitled to rely” for conviction or punishment) (citing TEX.

CODE CRIM. PROC. ANN. art. 35.16(b)(3)); Lee, 176 S.W.3d at 461 (“The use of a

hypothetical fact situation during voir dire is permissible if it is used ‘to explain the

application of the law.’”).

1
      The State also argued that appellant failed to preserve his complaints regarding
      these questions. However, the record, as recounted above, demonstrated that
      appellant made multiple, specific objections to the prosecutor’s questions that
      were sufficient to preserve this issue for appeal. See TEX. R. APP. P. 33.1.
                                           27
      Regarding the third prong of the Standefer test, we conclude that the

hypothetical and questions “contain[ed] only those facts necessary to test whether a

prospective juror is challengeable for cause.”      See 59 S.W.3d at 182.       The

prosecutor’s hypothetical contained only the information necessary to establish

varying levels of participation in a hypothetical crime and to ascertain whether

potential jurors would be biased against applying the law of parties. The questions

actually did reveal some bias among the venire members and resulted in at least

one juror’s being struck for cause. Furthermore, the hypothetical and questions did

not contain any additional facts specific to the present case that were unnecessary

to explain the application of the law and to determine whether the venire members

had a bias against applying that law—the only similarity between the questions

posed and the case here was the presence of multiple actors with varying types of

involvement in the crime. See Lee, 176 S.W.3d at 461 (holding that hypothetical

was not overbroad when it “did not contain additional facts specific to the case at

bar that [were] unnecessary to explain the application of the law”).

      We conclude that the complained-of voir dire questions were proper

commitment questions. Accordingly, the trial court did not abuse its discretion in

permitting them. See Barajas, 93 S.W.3d at 38.

      We overrule appellant’s third issue.




                                         28
                                    Conclusion

      We affirm the judgment of the trial court.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Huddle, and Lloyd.

Publish. TEX. R. APP. P. 47.2(b).




                                        29